Decision reserved on all applications. The proceeding is remanded to the Surrogate of Seneca County for a hearing on the sixth day of November, 1963 at 10:00 a.m. At that time and place the Surrogate, after hearing the attorneys for respective parties to the appeal, shall proceed as directed by subdivision (e) of rule 5525 of the Civil Practice Law and Rules to certify the correctness of the stenographic record of the trial. If it is impossible for the Surrogate so to certify he shall, within 15 days after November 6, 1963, make an order to that effect and file a certified copy thereof with the Clerk of this court. This direction, of course, does not prevent the certification of the record by one of the attorneys or stipulation thereof by all the attorneys, but in addition the ease must be settled by the Surrogate. This has never been done herein (see Surrogate’s Ct. Act, § 294; Rules Civ. Prae., rules 230, 234). The proposed nonsettled record on appeal filed in this court on March 15, 1963 will be transmitted to the Surrogate of Seneca County.